Title: To John Adams from Samuel Adams, 16 August 1776
From: Adams, Samuel
To: Adams, John


     
      My dear Sir
      N York Augt 16 1776
     
     I sit down to write in great Haste as the post is just going. I reached P. Ferry on tuesday Six Clock P M and passed over the next morning. Found the General and his family in Health and spirits. Indeed every Officer and Soldier appears to be determin’d. I have not had Opportunity to view the Works here, but I am told they are strong and will be well defended whenever an Attack is made which is expected daily. I see now more than I ever did the Importance of Congress attending immediately to Inlisiments for the next Campaign. It would be a pity to lose your old Soldiers. I am of Opinion that a more generous Bounty should be given. 20 Dollars and 100 Acres of Land for three years at least—but enough of this. The State of our Northern Army mends apace. The Number of invalids decreases. Harmony prevails. They carry on all kinds of Business within themselves. Smiths Armourers Carpenters Turners Carriage Makers Rope Makers &c. &c. they are well provided with. There were at Tyconderoga August 12 2,668 Rank and file fit for Duty at Crownpoint and Skeansborough 750, in Hospital 1,110. Lt Whittemore returnd from his Discoveries. He left St. Johns July 30 saw 2000 or 2500 at that place and Chamblee. Stores coming on from Montreal. Counted 30 Batteaus. No Vessell built or building. This Account may I think be depended upon. In my opinion we are happy to have General Gates there. The Man who has the Superintendency of Indian Affairs—the nominal Command of the Army,—is the real Contractor and Quarter Master General &c. and has too many Employments to attend to the reform of such an Army. Besides the Army can confide in the Valor and military Skill and Accomplishments of Gates—Sat. Verbum Sapienti. Pray write me and let me know how the Confederation yet goes on. Major Meigs a brave Officer and a Prisoner taken at Quebeck is at this time, as I suppose, at Philadelphia. He wishes to be exchanged. Such an Officer would be very usefull here. I wish you would give him your Assistance. I prepare to sett off tomorrow for the Eastward. Adieu
     Cap Palmes is in this City waiting for inlisting orders. I wish the Rank of the Navy Officers was settled and the Commissions made out. Capt. Dearborne of N. Hampshire is in the same Predicament with Major Meigs. Coll. Whipple who now sends his Regards to you, is very desirous that he may also be exchanged. His Character is remarkeably good as Maj. Meigs can inform you.
    